United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2366
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri
Michael D. Sanders,                    *
                                       * [Unpublished]
            Appellant.                 *
                                  ___________

                             Submitted: September 22, 2004
                                Filed: October 26, 2004
                                 ___________

Before MELLOY, McMILLIAN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael D. Sanders, a Missouri prisoner, appeals the final judgment entered
in the District Court1 for the Western District of Missouri summarily denying
Sanders’s motion to correct his criminal sentence. Sanders pleaded guilty to a drug
offense and was sentenced to 84 months imprisonment (to be served concurrently
with a state sentence) and 6 years supervised release. More than three months after
sentencing, he moved to correct his sentence under Fed. R. Crim. P. 35, or
alternatively to reduce his sentence in accordance with U.S.S.G. § 5G1.3(b). We

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conclude the district court did not abuse its discretion in denying the motion, as the
court lacked jurisdiction to alter the sentence more than seven days after its
imposition. See Fed. R. Crim. P. 35(a) (within 7 days after sentencing, court may
correct sentence that resulted from arithmetical, technical, or other clear error);
United States v. Austin, 217 F.3d 595, 597 (8th Cir. 2000) (district court has no
jurisdiction to alter sentence more than 7 days after its imposition, even if sentence
was legally erroneous); United States v. Gruenberg, 53 F.3d 214, 215 (8th Cir. 1995)
(per curiam) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-